Citation Nr: 1000316	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence had been presented to reopen a claim for PTSD, also 
claimed as depression, and denied the claim on the merits.  
In a July 2008 decision, the Board also determined that new 
and material evidence had been presented to reopen a claim 
for PTSD.  The issues of service connection for depression 
and PTSD were remanded.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The Veteran's PTSD (with depression) diagnoses have been 
attributed to a verified in-service stressor.


CONCLUSION OF LAW

PTSD with depression was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  He indicated 
that while serving in Vietnam, there was a civilian 
Vietnamese person who worked with him who was injured and 
died.  He went to the hospital to claim his body and saw 
people who were maimed and injured, dead, and he also smelled 
burning flesh.  He also indicated that they were often 
awaiting attack and under enemy fire.  He related that he saw 
a jeep blow up.  He contends that he was assigned to the 
military police and was also exposed to sniper fire in that 
capacity.  

A review of the service treatment records reveals that the 
Veteran was seen in March 1969 in the neuropsychiatry clinic 
and that the examiner indicated that no psychosis was 
present.  At separation in March 1970, psychiatric 
examination was normal.  Post-service, on VA psychiatric 
examination in May 1970, no psychiatric disorder was noted. 

However, VA and private treatment records dated in 2002 
onward reflect diagnoses of PTSD and major depressive 
disorder.  In addition, these records relate the diagnoses to 
service.  For example, the Veteran was afforded a 
psychological assessment in August 2002, performed by Marta 
Gallego, PhD., in which the Veteran reported most of his 
purported stressors.  A mental status examination was 
performed which yielded a diagnosis of major depressive 
disorder.  The Axis IV diagnosis was that the stressors were 
associated with the Veteran's military experience in the 
Vietnam War.  Thus, the examiner related the current 
diagnosis to service.  See Hernandez- Toyens v. West, 11 Vet. 
App. 379 (1998) (an Axis IV assessment under the DSM-IV 
represents a "etiologically significant psychosocial 
stressor" contributing to the current condition).  The VA 
records diagnosed the Veteran as having PTSD since the early 
2000s.  

In February 2009, the RO made a Formal Finding that there was 
a lack of information which was required to verify the 
Veteran's claimed stressors.  

Thereafter, the Veteran was afforded a VA examination in May 
2009.  The Veteran reported to the examiner that he had 
served with the military police during service and that he 
experienced stressors while stationed in the war zone in 
Vietnam.  The stressors reported by the Veteran to the 
examiner reflected those noted above, to include being under 
enemy fire.  A mental status examination resulted in a 
diagnosis of PTSD.  The Axis IV diagnosis was unemployment, 
social isolation, and war memories.  The examiner concluded 
that the Veteran's PTSD was most likely caused by or a result 
of his stressful experiences in Vietnam.  In an addendum, the 
examiner indicated that the claims file had been reviewed and 
further corroborated the opinion that was previously 
provided.  In August 2009, another addendum was provided in 
which the examiner indicated that although the Veteran had 
previously been diagnosed as having major depressive 
disorder, the current appropriate diagnosis was PTSD and the 
depression was a part of that diagnosis.  The examiner stated 
that no definitive comment could be made on the claimed 
stressors, but according to DSM IV, the Veteran's description 
of his stressors was sufficient by those standards.  

The Veteran's 201 personnel file has been obtained and 
confirms that the Veteran served with the 3rd Military Police 
Battalion in the vicinity of DaNang in direct support of 
Vietnam Operations.

In this case, there is a current diagnosis of PTSD.  The 
Board accepts that PTSD is the current appropriate diagnosis 
and that depression is part of that disability.  The record 
also contained competent evidence linking PTSD to claimed in-
service stressors.  As such, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that a veteran did not engage in 
combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the Veteran's participation in combat, 
such as the award of certain military decorations, such as 
the Purple Heart, Combat Action Ribbon, or Combat Infantryman 
Badge, among others.  Since the Veteran did not engage in 
combat with the enemy, his stressor cannot be related to 
combat.  Moreover, his allegations with regard to stressors 
alone are not enough to establish the occurrence of a 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As noted, the RO has determined that there is insufficient 
information to corroborate the Veteran's claimed stressors.  
However, the Veteran's personnel file corroborates his claim 
of being in the military police in the vicinity of DaNang in 
direct support of Vietnam Operations.  The description tends 
to show that the Veteran would have been in the area where 
there was enemy fire, as described by the Veteran, and which 
is the basis for diagnoses of PTSD.  Thus, this claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  38 U.S.C.A. § 
1154(a).

The VA examiner who conducted the VA examination as well as 
prior medical evidence, has confirmed that the claimed 
stressors are adequate to support a diagnosis of PSD, and the 
claimed stressors are consistent with the places, types, and 
circumstances of the Veteran's service and that the Veteran's 
symptoms are related to the claimed stressors.  

Thus, the Board finds that there is sufficient corroborating 
evidence that the Veteran was in a situation where it is 
reasonable to find that he came under enemy/sniper fire.  
Therefore, some of the Veteran's stressors have been verified 
and some have not.  The Board notes that corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  The Court has held that the 
fact that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the Veteran was, in fact, 
exposed to these attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire, and being fearful of 
enemy fire, are corroborated by credible supporting evidence.  
As previously noted, there are multiple diagnoses of PTSD in 
the record.  Since the Board has found, at least in part, 
that some of the stressful events occurred, the diagnoses of 
PTSD were based on a verified stressor.  Accordingly, service 
connection for PTSD is granted.  As noted, the competent 
evidence establishes that the Veteran's depression is part of 
the Veteran's PTSD.  Thus, service connection is granted for 
depression as part of the PTSD.


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


